DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on12/03/2019. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/28/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang-won Hur et al (US 20100118320 A1).

Regarding claim 1, Hur et al discloses a method of operating an image forming apparatus (¶ [8]), the method comprising: 
receiving a request to perform an image forming operation (¶ [35]); 
performing a calibration operation based on obtained urgency level information in response to the request (¶ [35]), when a condition for performing a calibration is satisfied in the image forming apparatus, the urgency level indicating a level of urgency to perform the image forming operation (¶ [35-36] and ¶ [41]) and the calibration is to standardize standardizing color representation of the image to be formed (¶ [53] wherein auto color registration used to align color registration of colors printed on top of one another, thereby standardizing color representation); and 
performing the image forming operation after the calibration operation is performed when the condition for performing the calibration is satisfied (¶ [45] and ¶ [47]; see also ¶ [50]).

Regarding claim 10, Hur et al discloses the method of claim 1 (see rejection of claim 1), further comprising displaying, in response to the request, first information about whether to perform the calibration operation or second information about estimated time of completion of the image forming operation when the predefined calibration operation is performed or transmitting at least one of the first information and second information to an external device having requested to perform the image forming operation (¶ [41-42]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 8, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang-won Hur et al (US 20100118320 A1) in view of Raymond W. Ptucha et al (US 20060182361 A1).

Regarding 2, Hur et al discloses the method of claim 1 (see rejection of claim 1), wherein the mode of the calibration operation is set according to the urgency level (¶ [48] and ¶ [50] wherein the urgency level for printing, for example, correlates to a user’s time being a preference over quality of output) to, 
a skip mode (¶ [48]) or a full mode (¶ [56] auto color registration), the skip mode instructing the calibration operation to be skipped when the condition for performing the calibration is not satisfied (¶ [35] “condition for auto color registration is not satisfied, printing is performed without performing auto color registration”), and the full mode instructing the calibration operation to be fully performed (¶ [56]).
Hur et al fails to explicitly disclose a time of the calibration operation to decrease as the urgency level of the image forming operation increases.
Ptucha et al, in the same field of endeavor of providing a method that enhances image quality and productivity as desired by a user based on an associated threshold (¶ [62]), teaches a time of the calibration operation to decrease as the urgency level of the image forming operation increases (¶ [64-66]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Hur et al comprising the mode of the calibration operation is set according to an urgency level to utilize the teachings of Ptucha et al which teaches the time of the calibration operation decreases as the urgency level of the image forming operation increases to improve image enhancement methods, systems and computer program products which regulate speed vs. image quality tradeoffs so as to reduce objectionable artifacts and increase overall image quality.
Hur et al fails to explicitly disclose a quick mode of calibration, wherein the quick mode instructs a partial operation of the calibration operation to be performed.
Ptucha et al teaches a quick mode of calibration, wherein the quick mode instructs a partial operation of the calibration operation to be performed (¶ [26-27] and ¶ [64-65] e.g., speed more important than image quality).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Hur et al comprising the mode of the calibration operation is set according to an urgency level to utilize the teachings of Ptucha et al which teaches a quick mode of calibration, wherein the quick mode instructs a partial operation of the calibration operation to be performed to modify image enhancement just enough to produce acceptable image quality without having the time constraint of performing full image enhancement, thus providing a desired quality image in less time. 

Regarding claim 3, Hur et al disclose the method of claim 1 (see rejection of claim 1), wherein the performing of the calibration operation based on the urgency level includes at least one selected from: 
performing a skip mode when the urgency level is set to be in a high urgency range, the skip mode instructing the calibration operation is to be skipped (see rejection of claim 2; see also ¶ [50] wherein a preference for time indicates an “urgency level” of printing); 
performing a quick mode when the urgency level is set to be in a low urgency range, the quick mode instructing a partial operation of the calibration operation is to be performed (see rejection of claim 2; modified enhancement based on printing urgency); and 
performing a full mode when the urgency level is set to be in a lowest urgency range or is not set, the full mode instructing the calibration operation is to be fully performed (see rejection of claim 2 which address the cases where quality is important therefore the system undergoes the full, slower version of enhancing processing).

Regarding claim 4, Hur et al discloses the method of claim 1 (see rejection of claim 1),.
Hur et al fails to explicitly disclose wherein the receiving of the request to perform the image forming operation includes receiving input level information or information to modify an urgency level based on a user's authority information from an external device or a user interface device of the image forming apparatus, the input level information is to set the urgency level for the image forming operation among a plurality of urgency levels. 
Ptucha et al discloses the receiving of the request to perform the image forming operation includes receiving input level information or information to modify an urgency level based on a user's authority information from an external device or a user interface device of the image forming apparatus, the input level information is to set the urgency level for the image forming operation among a plurality of urgency levels ( ¶ [62-63]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Hur et al comprising the mode of the calibration operation is set according to an urgency level to utilize the teachings of Ptucha et al which teaches the receiving of the request to perform the image forming operation includes receiving input level information or information to modify an urgency level based on a user's authority information from an external device or a user interface device of the image forming apparatus, the input level information is to set the urgency level for the image forming operation among a plurality of urgency levels to enable adjustment of thresholds on the basis of visual experiments to thereby fine tune thresholds to change requirements in accordance with a user’s preference. 

Regarding claim 8, Hur et al discloses the method of claim 1 (see rejection of claim 1).
Hur et al fails to explicitly disclose wherein the performing of the calibration operation based on the urgency level includes setting the urgency level of the image forming operation based on a kind of the image forming operation, a format of a file requested for the image forming operation, a color of text included in data of the image forming operation, or a color of an image included in the data.
Ptucha et al teaches the performing of the calibration operation based on the urgency level includes setting the urgency level of the image forming operation based on a kind of the image forming operation, a format of a file requested for the image forming operation, a color of text included in data of the image forming operation, or a color of an image included in the data (¶ [56-57] wherein the urgency level is based on the king of image forming operation).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Hur et al comprising the mode of the calibration operation is set according to an urgency level to utilize the teachings of Ptucha et al which teaches wherein the performing of the calibration operation based on the urgency level includes setting the urgency level of the image forming operation based on a kind of the image forming operation, a format of a file requested for the image forming operation, a color of text included in data of the image forming operation, or a color of an image included in the data to produce a superior image quality result from applying appropriate processing based on image quality needs.

Regarding claim 11, Hur et al discloses the method comprising: 
receiving a request to perform an image forming operation; 
performing a calibration operation based on obtained urgency level information in response to the request, when a condition for performing calibration is satisfied in an image forming apparatus, the urgency level indicating a level of urgency to perform the image forming operation and the calibration is set to standardize standardizing color representation of the image to be formed; and 
performing the image forming operation after the calibration operation is performed when the condition for performing the calibration is satisfied.
Hur et al fails to explicitly disclose a computer-readable storage medium storing instructions executable by a processor comprising instructions to implement the method.
Ptucha et al teaches a computer-readable storage medium storing instructions executable by a processor comprising instructions to implement the method (¶ [71]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Hur et al comprising the mode of the calibration operation is set according to an urgency level to utilize the teachings of Ptucha et al which teaches a computer-readable storage medium storing instructions executable by a processor comprising instructions to implement the method to achieve a desirable image enhancement procedure which regulates speed vs. quality tradeoffs in a tangible computing system. 

Regarding claim 12, Hur et al discloses an image forming apparatus (¶ [7]) comprising: 
a communication device to communicate with an external device (¶ [35]); 
a user interface device (¶ [12]); 
a processor (Fig. 1 numeral 140); and 
a memory storing instructions executable by the processor (see rejection of claim 11), 
wherein, by executing the instructions, the processor 
receives a request to perform an image forming operation through the external device or the user interface device, performs a calibration operation based on obtained urgency level information in response to the request, when a condition for performing calibration is satisfied in the image forming apparatus, the urgency level indicating a level of urgency of the image forming operation and the calibration is to standardize standardizing color representation of the image (see rejection of claim 11), and 
performs the image forming operation after the calibration operation is performed when the condition for performing the calibration is satisfied (see rejection of claim 1).

Regarding claim 13, Hur et al discloses the image forming apparatus of claim 12 (see rejection of claim 12), wherein, by executing the instructions, the processor 
performs a skip mode when the urgency level is set to be in a high urgency range, the skip mode instructing the calibration operation to be skipped (see rejection of claim 3), 
performs a quick mode when the urgency level is set to be in a low urgency range, the quick mode instructing a partial operation of the calibration operation to be performed (see rejection of claim 3), or 
performs a full mode when the urgency level is set to be in a lowest urgency range or is not set, the full mode instructing the calibration operation is to be fully performed (see rejection of claim 3).

Regarding claim 15, Hur et al discloses the image forming apparatus of claim 12 (see rejection of claim 12), wherein, by executing the instructions, the processor sets the urgency level of the image forming operation based a kind of the image forming operation, a format of a file requested for the image forming operation, a color of text included in data of the image forming operation, or a color of an image included in the data (see rejection of claim 8).

Allowable Subject Matter

Claims 5-7, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
October 11, 2022